MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                     FILED
      regarded as precedent or cited before any                                 Sep 30 2020, 10:17 am

      court except for the purpose of establishing                                   CLERK
                                                                                 Indiana Supreme Court
      the defense of res judicata, collateral                                       Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Katherine N. Worman
      Evansville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Adoption of                         September 30, 2020
      K.R.G.D.,                                                Court of Appeals Case No.
                                                               20A-AD-654
      K.D.,
                                                               Appeal from the
      Appellant-Respondent,                                    Vanderburgh Superior Court
              v.                                               The Honorable
                                                               Brett J. Niemeier, Judge
                                                               The Honorable
      J.N. and B.N.,                                           Renee A. Ferguson, Magistrate
      Appellees-Petitioners.                                   The Honorable
                                                               Jonathan J. Parkhurst, Referee
                                                               Trial Court Cause No.
                                                               82D04-1908-AD-92



      Kirsch, Judge.


[1]   K.D. (“Father”) appeals the trial court’s order granting the petition for adoption

      of K.R.G.D. (“Child”) filed by J.N. (“Grandfather”) and B.N. (together,

      Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020                  Page 1 of 9
      “Grandparents”). Father raises two issues, of which we find the following

      restated issue dispositive: whether the trial court erred when it concluded that

      Father’s consent to the adoption was not required because he knowingly failed

      without justifiable cause to communicate significantly with Child for at least

      one year when able to do so.

[2]   We affirm.


                                 Facts and Procedural History
[3]   Father and B.G. (“Mother”) are the biological parents of Child, who was born

      on September 26, 2012. Appellant’s App. Vol. II at 28. Father and Mother never

      lived together, and after Child’s birth, Mother had custody of Child. Id. at 87.

      While in the custody of Mother, Child was the subject of two Child in Need of

      Services (“CHINS”) actions due to allegations against Mother, one in 2014 and

      one in 2018. Pet’r’s Exs. 5, 6, 7. During the CHINS cases, Father was allowed

      to have parenting time with Child but was never ordered to pay child support.

      Pet’r’s Exs. 5, 6. Father testified that, prior to 2018, he exercised parenting time

      including overnights as he and Mother had agreed, and that there were no

      restrictions on his communication with Child. Tr. Vol. II at 24.


[4]   During the 2018 CHINS case, Child was initially placed with Grandparents,

      and Grandparents later petitioned the trial court for third-party custody of

      Child. Pet’r’s Ex. 6. On September 10, 2018, the trial court issued an order

      awarding Grandparents third-party custody of Child (“the September 2018

      Order”). Pet’r’s Ex. 2. In the September 2018 Order, Mother and Father were

      Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020   Page 2 of 9
      ordered to have parenting time pursuant to the Indiana Parenting Time

      Guidelines with Father being designated the non-custodial parent. Id. Father

      was to have alternating weekend parenting time from 6:00 p.m., returning Child

      Sunday at 6:30 p.m. and mid-week visits every other Wednesday. Id. Father,

      Mother, and Grandparents were ordered to enroll in and use the Our Family

      Wizard (“Family Wizard”) program and application for communication and

      record keeping purposes. Id. Each party was to pay the yearly fee for the

      program, which ranged between $99.00 and $219.97 and had a fee waiver

      program available. Id; Appellant’s App. Vol. II at 94-97. The September 2018

      Order did order Father to pay child support. Pet’r’s Ex. 2.


[5]   Father utilized Family Wizard one time to communicate with Grandparents,

      but, thereafter, he no longer used it and testified that he did not have the funds

      to pay for Family Wizard, claiming that it cost $375.00. Appellant’s App. Vol. II

      at 109; Tr. Vol. II at 11, 32-33. Shortly after the September 2018 Order, Father

      had one visitation with Child. Tr. Vol. II at 66. Father testified that after that

      visit, he would text Grandparents and never received a response; however,

      Grandfather testified that after reviewing his phone records, there were no calls

      or texts from Father during the time period of March 2018 through September

      2019. Id. at 25-26, 72-73.


[6]   In September or October 2018, Father obtained full time employment as the

      evening supervisor at the University of Evansville’s cafeteria and dining

      services. Id. at 17-18. He remained employed there at all pertinent times of this

      case and earned $15.00 per hour, working between forty-two to forty-five hours
      Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020   Page 3 of 9
      per week. Id. From April 2019 until October 2019, Father resided at the

      Community Corrections complex (“the Safe House”) due to a violation of his

      probation from a prior criminal case. Def.’s Exs. B, C, D. While at the Safe

      House, Father was only able to go back and forth to work but did have the

      capability to call Child, although Grandparents did not have a record of his

      calling. Tr. Vol. II at 29, 40, 44-45, 72-73. Except for the time he was in the

      Safe House, Father lived with his brother in a house that they rented since

      September 2018. Id. at 32, 35-36.


[7]   Since the September 2018 Order, Grandparents have lived at the same address

      and had the same home and cell phone numbers. Id. at 86, 91-92. Father

      testified that he was aware that Grandparents had two homes but only ever

      visited one of these homes in an attempt to visit Child, which was not the home

      where the Grandparents resided. Id. at 41-42. Father testified that he did not

      go to the second home because he “didn’t want to interfere [with] anything to

      make it a bigger state in front of my son. I didn’t want it to be an altercation or

      anything like that in front of my son.” Id. at 42. Mother died in July 2019. Id.

      at 19. Father learned of Mother’s passing from a friend and attended the

      funeral, where he had contact with Child. Id. at 19, 48.


[8]   On August 16, 2019, Grandparents filed a petition for adoption, seeking to

      adopt child and claiming that Father’s consent was not necessary. Appellant’s

      App. Vol. II at 27-29. Father filed his objection to the adoption on September

      12, 2019. Id. at 38-39. A hearing regarding whether Father’s consent to the

      adoption was necessary was held on January 22, 2020. Id. at 6. At the hearing,
      Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020   Page 4 of 9
       Father acknowledged that he had only had contact with Child two times since

       the September 2018 Order. Tr. Vol. II at 28. He also testified that he had

       offered to provide clothing and school supplies for Child, but that Grandparents

       told him they did not need anything. Id. at 14, 30-31. He presented testimony

       that he once purchased groceries and left them at one of the addresses he had

       for Grandparents; however, he later learned Grandparents did not live at that

       residence. Id. at 30. The receipt that Father presented to support this showed

       that the groceries were purchased on July 21, 2018, which was before the

       September 2018 Order and more than a year before the petition for adoption

       was filed. Pet’r’s Ex. E.


[9]    On February 19, 2020, the trial court issued its order, finding that Father’s

       consent was not necessary pursuant to Indiana Code section 31-19-9-8 because,

       for at least one year, Father failed without justifiable cause to communicate

       significantly with Child when he was able to do so and failed to provide for the

       care and support of Child when able to do so as required by law. Appellant’s

       App. Vol. II at 108-14. A final hearing was held on the petition for adoption,

       after which, on March 5, 2020, the trial court issued the adoption decree

       finalizing the adoption of Child by Grandparents. Id. at 117-18. Father now

       appeals.


                                      Discussion and Decision
[10]   We begin by noting that Grandparents have not filed an appellee’s brief. When

       an appellee fails to file a brief, we need not undertake the burden of developing


       Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020   Page 5 of 9
       an argument on appellee’s behalf. C.V. v. C.R., 64 N.E.3d 850, 852 (Ind. Ct.

       App. 2016). Instead, applying a less stringent standard of review, we may

       reverse the trial court’ s judgment if the appellant can prove a case of prima facie

       error. Id. “Prima facie error in this context is defined as, ‘at first sight, on first

       appearance, or on the face of it.’” Trinity Homes, LLC v. Fang, 848 N.E.2d 1065,

       1068 (Ind. 2006) (quoting Santana v. Santana, 708 N.E.2d 886, 887 (Ind. Ct.

       App. 1999)).

[11]   Father argues that the trial court erred when it determined that his consent was

       not necessary for Grandparents’ adoption of Child to proceed. When reviewing

       a trial court’s ruling in an adoption case, the appellant bears the burden of

       overcoming the presumption that the trial court’s decision is correct. In re

       Adoption of S.W., 979 N.E.2d 633, 639 (Ind. Ct. App. 2012) (citing In re Adoption

       of A.S., 912 N.E.2d 840, 851 (Ind. Ct. App. 2009), trans. denied). We will

       neither reweigh the evidence nor judge the credibility of witnesses; instead, we

       will consider the evidence most favorable to the trial court’s decision, and the

       reasonable inferences to be drawn therefrom, to determine whether sufficient

       evidence exists to sustain the decision. Id. We will not disturb the trial court’s

       ruling unless the evidence leads to only one conclusion and the trial court

       reached an opposite conclusion. Id.


[12]   Parental consent is generally required to adopt a child in Indiana. Ind. Code §

       31-19-9-1. However, consent to adoption is not required from:

               A parent of a child in the custody of another person if for a
               period of at least one (1) year the parent:
       Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020   Page 6 of 9
               (A) fails without justifiable cause to communicate significantly
               with the child when able to do so; or


               (B) knowingly fails to provide for the care and support of the
               child when able to do so as required by law or judicial decree.


       Ind. Code § 31-19-9-8(a)(2). “If a parent has made only token efforts to support

       or to communicate with the child the court may declare the child abandoned by

       the parent.” Ind. Code § 31-19-9-8(b). The petitioner bears the burden to prove

       this by clear and convincing evidence. In re Adoption of M.S., 10 N.E.3d 1272,

       1279 (Ind. Ct. App. 2014).


[13]   Father argues that the trial court erred when it found that, pursuant to Indiana

       Code section 31-19-9-8(a)(2)(A), his consent was not necessary for

       Grandparents’ petition to adopt Child to proceed because he failed without

       justifiable cause to communicate significantly with the child when able to do so.

       Specifically, Father contends that, in making its finding that Father did not

       have significant or meaningful contact with Child, the trial court disregarded

       his testimony that he experienced difficulty communicating with Child because

       Grandparents changed their phone number and moved without notifying him.

       He acknowledges that, in the September 2018 Order, the trial court ordered him

       and Grandparents to utilize Family Wizard to communicate, but maintains that

       he did not have the money to pay for the program and that the September 2018

       Order did not condition his right to exercise parenting time on registering for or

       utilizing Family Wizard. Father further asserts that Grandparents’ actions



       Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020   Page 7 of 9
       hampered and denied him the ability to have parenting time and communicate

       with Child.1


[14]   Here, the evidence most favorable to the trial court’s decision showed that, after

       the September 2018 Order, which was one year prior to the filing of

       Grandparents’ petition for adoption, Father only had contact with Child twice,

       once in September 2018 for a regular visitation and the second time at Mother’s

       funeral, which was a brief encounter that occurred approximately ten months

       after the September 2018 Order. Although Father argues that Grandparents

       thwarted his attempts to contact them and maintain communication with

       Child, the evidence showed that Grandparents did not receive any calls or texts

       from March 2018 until the time they filed the petition for adoption. The trial

       court had ordered Father and Grandparents to communicate through Family

       Wizard, but Father did not utilize the program because he claimed that it was

       cost prohibitive and cost $375.00. The evidence presented belied Father’s




       1
         Father also argues that the trial court erred when it found that his consent was not necessary under Indiana
       Code section 31-19-9-8(a)(2)(B) because he knowingly failed to provide for the care and support of Child
       when able to do so as required by law or judicial decree. Indiana Code section 31-19-9-8(a)(2) is written in
       the disjunctive -- consent of the parent is not required where either failure to communicate significantly or
       failure to provide support is established. In re Adoption of S.W., 979 N.E.2d 633, 640 (Ind. Ct. App. 2012).
       Therefore, because we find that the trial court did not err in finding that consent was not necessary because
       Father failed to communicate significantly with Child, we do not reach Father’s argument under (a)(2)(B).
       Father further argues that the trial court erred when it found that his consent was not necessary because it
       was in Child’s best interests. Under Indiana Code section 31-19-9-8(a)(11), consent is not required if the
       petitioner proves by clear and convincing evidence that the parent is unfit to be a parent and the best interests
       of the child would be served if the court dispensed with the parent's consent. However, here, the trial court
       did not find that subsection as a justification for determining that Father’s consent was not necessary. See
       Appellant’s App. Vol. II at 114.



       Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020                     Page 8 of 9
       contention, however, and showed that Family Wizard cost between $99.00 and

       $219.97 and that there was a fee waiver program available. Appellant’s App. Vol.

       II at 94-97. Further, evidence was presented that, contrary to Father’s

       contention, Grandparents had not changed their phone number or moved

       during the year prior to the petition being filed. Father even acknowledged that

       he was aware that Grandparents had two homes, but only ever visited one of

       these homes in his attempts to visit Child, which was not the home where the

       Grandparents resided. Tr. Vol. II at 41-42. He testified that he did not go to the

       second home because he “didn’t want to interfere [with] anything to make it a

       bigger state in front of my son. I didn’t want it to be an altercation or anything

       like that in front of my son.” Id. at 42. Father’s arguments are a request to

       reweigh the evidence, which we cannot do. In re Adoption of S.W., 979 N.E.2d

       at 639. Sufficient evidence was presented to sustain the trial court’s

       determination that Father’s consent was not necessary for the adoption of Child

       by Grandparents to proceed due to Father’s failure without justifiable cause to

       communicate significantly with Child when able to do so.


[15]   Affirmed.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-654 | September 30, 2020   Page 9 of 9